Danforts, J.
This suit was commenced' in June, 1876. The complaint stated a good cause of action, and the answer of the defendant was in substance a general denial The verdict of the jury upon the issues thus found was in favor of the plaintiff, and sustained his allegations. To defeat a recovery the defendant on the trial offered to prove that in May, 1877, the plaintiff was adjudged a bankrupt, and the alleged cause of action passed to his assignee. The offer was properly rejected. The rights of parties to a legal action are to be determined as they were at its commencement, unless some event, happening subsequently, and affecting those already in issue, is presented by supplemental pleadings to the court. Here the matter offered in evidence was not pleaded, and for that reason, if no other, wa,s properly excluded. No other question is presented to justify this appeal. It should therefore fail, and the judgment be affirmed.
All concur, except Miller, J. absent